DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-5, 8-15 and new claims 16-22 are presently under consideration. Claims 6-7 are cancelled by applicant’s amendments to the claims filed with the preliminary amendment dated 08 September 2020.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1-5 and 16-22, drawn to an apparatus.
Group II, claims 8-14, drawn to an apparatus and a method for manufacturing a solar cell arrangement.
Group III, claim 15, drawn to a solar cell arrangement.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a first processing line comprising a cleaving station adapted for separating a solar cell into two or more solar cell pieces; and a second processing line, comprising: a storing station adapted for storing a plurality of solar cell pieces; and a transportation system adapted for transporting a solar cell piece from the storing station to the first processing line, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bachrach et al (US 2009/0077805). Bachrach in Fig. 2A and paras [0241], [0078] an apparatus comprising a first processing line (automation devices 281, Path P) comprising a cleaving station adapted for separating a solar cell into two or more solar cell pieces (scribe module 220 separates a solar cell into electrically isolated solar cells); and a second processing line (Path P leading to/from accumulator 211D), comprising: a storing station adapted for storing a plurality of solar cell pieces (accumulator 211D also shown in Fig. 6 for holding solar cell substrates); . 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a first solar cell piece and a second solar cell piece, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morad et al (US 2015/0349145).  Morad teaches a first solar cell piece and a second solar cell piece (Figs. 1, 2A, and 3A-3B see: solar cells 10 cut from a solar cell wafer 45)
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a solar cell arrangement comprising a plurality of overlapping solar cell pieces of a first solar cell piece and a second solar cell piece, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morad et al (US 2015/0349145).  Morad teaches a solar cell arrangement comprising a plurality of overlapping solar cell pieces of a first solar cell piece and a second solar cell piece (Figs. 1, and 2A, see: solar cells 10 arranged in an overlapping manner into super cell 100).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726